              Case 1:19-cv-10023-KPF Document 216 Filed 10/27/20 Page 1 of 2

   NEW YORK                                                                                                          ATLANTA
    LONDON                                                                                                          BALTIMORE
   SINGAPORE                                                                                                       WILMINGTON
 PHILADELPHIA                                       FIRM and AFFILIATE OFFICES                                         MIAMI
    CHICAGO                                                                                                        BOCA RATON
WASHINGTON, DC                                                                                                     PITTSBURGH
 SAN FRANCISCO                                                                                                       NEWARK
                                                 ANTHONY J. COSTANTINI
 SILICON VALLEY                                                                                                     LAS VEGAS
                                                DIRECT DIAL: +1 212 692 1032
   SAN DIEGO                                   PERSONAL FAX: +1 212 202 4715                                       CHERRY HILL
   SHANGHAI                                  E-MAIL: AJCostantini@duanemorris.com                                  LAKE TAHOE
    BOSTON                                                                                                          MYANMAR
   HOUSTON                                           www.duanemorris.com                                               OMAN
  LOS ANGELES                                                                                                A GCC REPRESENTATIVE OFFICE
                                                                                                                  OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                                   MEXICO CITY
                                                                                                                  ALLIANCE WITH
                                                                                                              MIRANDA & ESTAVILLO
                                                                                                                    SRI LANKA

October 27, 2020                                                                                                  ALLIANCE WITH
                                                                                                             GOWERS INTERNATIONAL




VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:      Petroleos de Venezuela, S.A. v. MUFG Union Bank, N.A., 19-Civ-10023;
                   Lovati et al v. Petroleos de Venezuela, S.A., 20-Civ-00269 (related)


Your Honor:

       We represent the plaintiffs in the above-captioned Lovati case, which you have accepted as
related to Petroleos de Venezuela, S.A. v. MUFG Union Bank, 19-Civ-10023 (“MUFG case”). Both
of these cases concern the legality of the 2020 bonds issued by Petroleos de Venezuela, S.A.
(“PDVSA”). Pursuant to your Order, the Lovati case has been stayed pending the outcome of the
MUFG summary judgment motions while we have been allowed to participate in discovery. Your
October 16, 2020 Opinion and Order raises a point of clarification for our clients.

       The bonds held by our clients are a sub-set of the bonds for which MUFG is trustee.
Therefore, we see no need to request summary judgment for our clients. Instead, we will review the
judgment submitted by MUFG’s counsel and advise the court of any disagreement. If you, or any
party, thinks we should do anything further, please let us know.

                                                       Very truly yours,

                                                       /s/ Anthony J. Costantini
                                                       Anthony J. Costantini

AJC/gg


D UANE M ORRIS LLP
1540 BROADWAY      NEW YORK, NY 10036-4086                                       PHONE: +1 212 692 1000   FAX: +1 212 692 1020
DM3\7137558.1
            Case 1:19-cv-10023-KPF Document 216 Filed 10/27/20 Page 2 of 2



The Honorable Katherine Polk Failla
October 27, 2020
Page 2


cc: Kurt W. Hansson, Esq.
    James R. Bliss, Esq.
    James Worthington, Esq.
    Tariq Mundiya, Esq.
    Christopher J. Clark, Esq.




DM3\7137558.1
